Order entered December 31, 2018




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-17-00654-CV

                               JUSTIN D. BURGESS, Appellant

                                                V.

 WILMINGTON SAVINGS FUND SOCIETY, FSB, D/B/A CHRISTIANA TRUST, NOT
 INDIVIDUALLY BUT AS TRUSTEE FOR PRETIUM MORTGAGE ACQUISITION
                          TRUST, Appellee

                       On Appeal from the County Court at Law No. 2
                                   Dallas County, Texas
                           Trial Court Cause No. CC-17-00664-B

                                            ORDER
       Before the Court is appellant’s December 28, 2018 emergency motion to cap security on

appeal at $15,000 and to refund funds posted in excess of that amount. We review the trial

court’s determination of the amount of security under an abuse-of-discretion standard. G.M.

Houser, Inc. v. Rodgers, 204 S.W.3d 836, 840 (Tex. App.—Dallas 2006, no pet.). Appellant

states the order was based on an agreement in open court between the parties and that there is not

a reporter’s record of the hearing containing the agreement. We conclude appellant has not

shown the trial court abused its discretion by signing the order setting the amount of security.
       Accordingly, we DENY appellant’s motion without prejudice to refile after seeking relief

in the trial court pursuant to Rule of Appellate Procedure 24.3(a).


                                                     /s/     LANA MYERS
                                                             JUSTICE